
	

115 HR 6151 IH: Veterans Awareness Act
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		2d Session
		H. R. 6151
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2018
			Mr. Donovan introduced the following bill; which was referred to the  Committee on Veterans' Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to notify qualifying veterans of a covered change of
			 service reducing or eliminating a medical service provided at a medical
			 facility of the Department of Veterans Affairs, and for other purposes. 
	
	
		1.Short title; table of contents
 (a)Short TitleThis Act may be cited as the Veterans Awareness Act or VA Act of 2018. 2.Pilot program to notify qualifying veterans of a covered change of service (a)Pilot programThe Secretary of Veterans Affairs shall carry out a three-year pilot program under which the Secretary shall notify qualifying veterans of a covered change of service.
 (b)NotificationNot later than 60 days prior to making a covered change of service, the Secretary shall mail to qualifying veterans at the physical address on file with the Department of Veterans Affairs a letter notifying the veteran of such change. Additionally, not later than 60 days prior to making a covered change of service, the Secretary shall mail to the Congressional representative a letter notifying them of such change in their district.
 (c)Selection of medical facilitiesThe Secretary shall select medical facilities of the Department at which to carry out the pilot program, of which 50 percent shall be located in rural areas and 50 percent shall be located in urban areas.
 (d)ForumNot later than 30 days prior to making a covered change of service at a medical facility participating in the pilot program, the Director of the medical facility of the Department, or a designee, shall hold an in-person forum to provide veterans who receive hospital care or medical treatment at such medical facility an opportunity to comment on such change.
 (e)ReportNot later than nine months after the enactment of this Act, the Secretary shall submit to Congress a report on the results of the pilot program.
 (f)DefinitionsIn this section: (1)The term covered change of service means the reduction or elimination of a medical service provided at a medical facility of the Department of Veterans Affairs, including a service related to inpatient care, outpatient care, mental health care, orthopedic care, or physical therapy.
 (2)The term qualifying veteran means a veteran who has received within a six-month period preceding a covered change of service hospital care or medical treatment from a medical facility of the Department of Veterans Affairs participating in the pilot program.
